DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

2.	Claims 1, 3 thru 17, and 19 thru 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,484,369 in view of Hu 9,748,383 B2.  For example, in lines 8-9 of amended claim 1, the applicant states “a first element isolation region; and a second element isolation region” as opposed to claim 1 of ‘369, which states “wherein the element isolation region includes first and second regions”; however, this appears to be a paraphrase of the same structural limitations and therefore are not patently distinct from each other.  The same instance applies to the applicant’s limitations in lines 13-17 of claim 1 (i.e. “wherein at least a part of the first sidewall isolation film is located over the first element isolation region, and at least a part of the second sidewall isolation film is located over a region of the semiconductor substrate that is between the first element isolation region and the second element isolation region, in the cross-sectional view”), and claim 1 of ‘369 (i.e. “wherein at least a part of the first sidewall isolation film is located over the first region of the element isolation region, and at least a part of the second sidewall isolation film is located over a region of the semiconductor substrate between the first and second regions of the element isolation region, in the cross-sectional view”) which are the same structural limitations, and therefore are not patently distinct from each other.   Also, the applicant’s limitation “at least a portion of one .
U.S. Patent No. 9,484,369 does not disclose a gate insulating film, wherein the gate insulating film being disposed between the first and second sidewall isolation films.  However, in Fig. 2 wherein Hu discloses a gate insulating film 31, wherein the gate insulating film being disposed between the first and second sidewall isolation films 49/50.   It would have been obvious to one of ordinary skill in the art to have a gate insulating film, wherein the gate insulating film being disposed between the first and second sidewall isolation films in order to provide an insulator so that a current may be controlled in the device.

3.	Claims 25 thru 30, 32, 36 thru 44, and 46 thru 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,728,564 in view of Hu et al. US 9,748,383 B2.  For example, the applicant states “a first element isolation region; and a second element isolation region wherein the first element isolation region and the second element isolation region are separated by an active region of the semiconductor substrate such that the first element isolation region is not in contact with the .
U.S. Patent No. 9,728,564 does not disclose a gate insulating film, wherein the gate insulating film being disposed between the first and second sidewall isolation films.  However, in Figure 2, Hu discloses a gate insulating film 31, wherein the gate insulating film being disposed between the first and second sidewall isolation films 49/50.   It would have been obvious to one of ordinary skill in the art to have a gate insulating film, wherein the gate insulating film being disposed between the first and second sidewall isolation films in order to provide an insulator so that a current may be controlled in the device.

Response to Arguments
4.	Only the Double Patenting Rejection is pending.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Eugene Lee
November 17, 2021
/EUGENE LEE/
Primary Examiner, Art Unit 2815